Citation Nr: 9902070	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
laceration of left biceps, brachial tendon, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  This appeal arises from a March 1994 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO). 


FINDINGS OF FACT

1.  The veteran's left (major) arm wound residuals, involving 
Muscle Group V, are manifested by a finding of pain and some 
loss of muscle strength, with no demonstrable atrophy, tissue 
loss, or neurological deficit.

2.  In April 1987, the Board denied service connection for 
residuals of a head injury, including headaches and seizures, 
because the head injury in service was shown to be acute and 
transitory, and seizures were not manifested until several 
years after service.

3.  The evidence submitted since the April 1987 rating 
decision does not indicate that that the current seizure 
disorder is causally related to some incident of service; the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The Board, by final decision dated in November 1991, 
denied service connection for post-traumatic stress disorder, 
on the bases that there was no clear diagnosis of post-
traumatic stress disorder of record and there was no 
confirmation of the veterans claimed stressors.

5.  Evidence showing a clear diagnosis of post-traumatic 
stress disorder has been received since the Boards decision 
of November 1991.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and not in 
excess thereof, for residuals of laceration of left biceps, 
brachial tendon, have been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.56, Code 5305 
(1998).

2.  The Board denied service connection for a seizure 
disorder in April 1987; new and material evidence has not 
been submitted, and the veterans claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  Evidence received since the Board last denied service 
connection for post-traumatic stress disorder in November 
1991 is new and material and the veterans claim for service 
connection for that benefit has been reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Left Arm Disorder

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The veteran incurred a knife wound to the left biceps in 
August 1970.  Service connection was granted in January 1974 
for laceration, left biceps brachia tendon.  A noncompensable 
evaluation was assigned from June 1973.  A February 1979 
rating decision increased the evaluation to 10 percent 
disabling, from June 1978.  That evaluation has been 
continued in subsequent rating actions.  The veteran contends 
that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.10, 4.40, 4.73 and Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's left arm (his major extremity) disability is 
evaluated under code 5305, which pertains to Muscle Group V, 
including the biceps, brachialis, and brachioradialis, and 
which affects elbow supination and flexion of the elbow.  The 
current evaluation contemplates a moderate level of 
disability.  The next highest evaluation, 30 percent, would 
require a showing of moderately severe disability.  A severe 
disability would entitle the veteran to a 40 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5305 (1998).  

In applying the schedular criteria under Diagnostic Code 5305 
for injury to Muscle Group V flexor muscles of the elbow, 
including the biceps, brachialis, and brachioradialis, the 
Board notes that the current moderate disability contemplates 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

A disability evaluation in excess of 10 percent requires a 
moderately severe disability.  Pursuant to 38 C.F.R. § 
4.56(d) (1998), objective findings of a moderately severe 
muscle disability would consist of entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Additionally, tests of 
strength and endurance of the muscle groups involved, as 
compared to the sound side, would demonstrate positive 
evidence of impairment.  Id.  

A 40 percent rating for a severe disability would require the 
following objective findings:  ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group of muscles.
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.

A VA orthopedic (muscles) examination was conducted in 
October 1993.  The veteran reported pain in the left upper 
extremity, extending into the shoulder, and at times so bad 
that he could not use the left arm.  On examination, there 
was a 16 centimeter crescent-shaped laceration of the 
anterior to lower third of the left arm.  The scar was well-
healed.  There was no significant muscle atrophy, and the 
circumference of the left arm was one centimeter less than 
the mid right arm.  The veteran wore a TENS unit on the left 
arm.  He had a good radial pulse and no neurological deficit.  
There was no significant swelling of the hands or fingers.  
The examiner stated that there was no significant tissue loss 
comparison.  The biceps muscle apparently was deeply 
lacerated, and the some of the biceps tendon was involved.  
It was difficult to ascertain any loss of strength because of 
pain, but apparently there was some decrease.  The veteran 
complained of severe pain, and did not tolerate palpation and 
motion, but part of this could be psychosomatic.  There was 
no muscle herniation.  The diagnosis was laceration of the 
left biceps muscle and tendon with residual pain.

A VA neurological examination was conducted in October 1996.  
The veteran reported constant sharp pain in the left forearm 
which he stated caused him to drop things and have difficulty 
moving the arm.  He wore a TENS unit, and used Darvon for 
pain control.  On examination, there did not appear to be any 
significant muscle atrophy.  There was some weakness in the 
left hand grasp.  Sensory examination appeared to be intact.  
The diagnosis was previous laceration of left bicipital area.

A fee basis neurological examination was also conducted in 
October 1996.  The veteran reported pain in the left biceps.  
On examination, there was full strength in the upper and 
lower extremities, and a healed laceration over the left 
biceps muscle.  

The Board notes that the residuals of the appellant's left 
(major) arm wound, involving Muscle Group V, are manifested 
by a finding of pain and some loss of muscle strength, with 
no demonstrable atrophy, tissue loss, or neurological 
deficit.  Three was a well-healed 16 centimeter scar.  
Inasmuch as the veteran's wound has produced demonstrable 
loss of left arm strength, and complaints of severe pain on 
use, the Board finds that the appellant's Group V muscle 
injury (major) more nearly approximates the criteria listed 
for a moderately severe muscle disability, under 38 C.F.R. § 
4.56(d) and Diagnostic Code 5305 (1998).  Accordingly, the 
appellant's residuals of laceration of left biceps, brachial 
tendon, of the left arm (major), involving Muscle Group V, 
are more properly rated as 30 percent disabling.  The 
criteria for a severe disability have not been demonstrated.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
however, the veterans 30 percent disability evaluation under 
the provisions of Diagnostic Code 5305 for injury to Muscle 
Group V contemplates the pain the veteran is experiencing.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating.

Seizure Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Service connection for epilepsy may be granted if 
the disability is manifested to a degree of 10 percent or 
more within one year from the date of final separation from 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1998).

In June 1981, December 1982, and April 1987, the Board denied 
service connection for residuals of a head injury, including 
headaches and seizures, because the head injury in service 
was shown to be acute and transitory, and seizures were not 
manifested until several years after service.  Those 
decisions are final.  To reopen a denied claim that is final, 
a veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
When determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

Thus, the Board must consider the evidence added to the 
record since the Boards April 1987 decision.  At the time of 
that Board decision, the record included the following:  
service medical records which showed a two and one-half inch 
laceration to the back of his head in July 1971.  He 
complained of headaches in September 1971 which were 
associated with tension or alcohol intake.  The service 
separation examination was negative.  On a January 1974 VA 
hospitalization report the veteran reported three instances 
of head trauma in the prior three years.  
Electroencephalogram (EEG) was normal.  In August 1974, the 
veteran reported seizure activity but no physical 
pathology was found.  In May 1979, the veteran was treated 
for a seizure, possibly related to prior concussive head 
injury.  The veteran was noted to have a history of chronic 
alcohol abuse.  An August 1980 VA examination noted seizure 
disorder, etiology unknown.  A March 1982 statement from M.W. 
Kilgore, II, M.D., noted that the veteran had been treated 
for post-traumatic seizure disorder that appeared to be 
related to an inservice head injury.  A lay statement 
received in October 1985 noted that the veteran had no 
physical or mental disabilities until his fall in July 1971, 
after which he started having seizures.  The Board in April 
1987 determined that the objective evidence did not show that 
the veterans seizure disorder was related to the head injury 
during service.  

Relevant, nonduplicative evidence added to the record since 
the April 1987 Board decision includes VA examination and 
private and VA outpatient reports dated during the 1990s 
showing complaints of seizures and diagnoses of post-
traumatic epilepsy.  This evidence is not material to the 
issue of onset or causation of the current symptoms.  Thus, 
when this evidence is considered in light of all the evidence 
of record, it does not raise a reasonable possibility of 
changing the former disposition of the claim on the merits.  
Service connection requires not only a current disability, 
but also a nexus between such a disability and a disease, 
injury or other incident of service, and this has not been 
shown.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has also submitted written statements and hearing 
testimony to the effect that he believes that his current 
seizure disorder is a result of his head injury in service.  
While the Board has considered these statements, it must be 
noted that they essentially duplicate hearing testimony of 
record at the time of the previous denial of the claim, and 
they are not supported by the postservice medical evidence.  
Without supporting medical evidence, the lay statements are 
not competent to establish medical diagnoses or causation and 
are therefore not material.  Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992).  

While the veteran has submitted various items of evidence 
since the April 1987 decision, the evidence added to the 
record does not demonstrate that a chronic seizure disorder 
began during service or was a result of any incident of 
service.  Therefore, the Board finds that new and material 
evidence has not been submitted and the veterans petition to 
reopen his claim for service connection for a seizure 
disorder is denied.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not show that a chronic seizure disorder was 
present in service or resulted from an incident of service. 

Post-Traumatic Stress Disorder

The Board, by decisions dated in June 1981, December 1982, 
and November 1991, denied service connection for post-
traumatic stress disorder.  Those decisions are final.  To 
reopen the claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
When determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

When the claim was previously denied, there was no clear 
diagnosis of post-traumatic stress disorder of record, and no 
evidence to substantiate the veterans claimed inservice 
stressors.  These were the bases for the denial, or the 
issues at hand.  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  To be new and material, the evidence would have to 
contain a clear diagnosis of post-traumatic stress disorder 
and/or objectively show that the veterans claimed stressors 
occurred or that he was engaged in combat.  38 C.F.R. § 
3.304(f) (1998).

The evidence added to the record since November 1991 includes 
VA examination reports dated in January 1994 and September 
1996, which show clear diagnoses of post-traumatic stress 
disorder.

The medical evidence received since the previous denial 
demonstrates that the veteran currently has a clear diagnosis 
of post-traumatic stress disorder.  The veteran has alleged 
that this condition is a result of incidents during service.  
The ROs denial of service connection for post-traumatic 
stress disorder was based in part on the position that there 
was no clear diagnosis of post-traumatic stress disorder in 
the record.  Because the record did not previously contain 
such a clear diagnosis of post-traumatic stress disorder, the 
medical records showing the current diagnoses are new and 
material as those records must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).  Accordingly, the Board concludes that the veteran's 
claim for service connection for post-traumatic stress 
disorder is reopened.


ORDER

An evaluation of 30 percent, and no higher, for residuals of 
laceration of left biceps, brachial tendon, is granted. 

New and material evidence not having been submitted to reopen 
a claim for service connection for a seizure disorder, that 
benefit is denied.

New and material evidence has been submitted and the 
veterans claim for service connection for post-traumatic 
stress disorder has been reopened.


REMAND

The veterans DD-214 shows that he served in Vietnam.  In a 
written statement dated in November 1988 and in his hearing 
testimony in September 1997 the veteran submitted details of 
claimed stressors.  The RO has not attempted to verify the 
veterans claimed stressors.  The Board notes on review of the 
veterans discharge papers that he does not have any combat 
decorations.  The current documentation does not show that the 
veteran was in combat; however, it does not rule out such a 
possibility either.  If he were not engaged in combat, 
verification of the veteran alleged inservice stressors is 
critical to his claim for service connection to provide 
credible supporting evidence that the claimed stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1998).  

The RO should summarize the veterans claimed stressors and 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to attempt to verify the events.  If 
deemed appropriate, the veteran should then be scheduled for 
a VA psychiatric examination.  The background history which 
would be provided by verification of the inservice stressors 
alleged by the veteran is particular importance to a 
psychiatrist examining him for post-traumatic stress 
disorder.  The United States Court of Veterans Appeals 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
post-traumatic stress disorder due to service is present 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of post-traumatic stress disorder that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should review the file and 
prepare a summary of all the veterans 
claimed stressors.  The summary and all 
associated documents showing the units to 
which the veteran was assigned while in 
Vietnam should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  They should be requested to provide 
any information to show whether the 
veteran was engaged in combat with the 
enemy and to corroborate the veterans 
alleged stressors.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant . . . engaged in combat with 
the enemy.  If it is determined that 
the veteran was not in combat, the 
stressors require corroboration.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a Board of two psychiatrists 
who have not previously examined him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) (if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may now 
be granted.  If the outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
